Court of Appeals
                                             Third District of Texas
                                             P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                    www.txcourte.gov/3rdcoa.aspx
                                                          (512) 463-1733




JEFF L ROSE, CHIEF JUSTICE                                                         JEFFREY D.KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                             Marck£f2015


The Honorable Velva L. Price
Civil District Clerk
Travis County Courthouse
P.O.Box 1748
Austin, TX 78767
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number:      03-11 -00815-CV
         Trial Court Case Number:      D-1 -GN-11 -001268

Style:    Don Ross Malone
          v. Public Utility Commission of Texas; Electric Transmission Texas, LLC; and W.T.
          Waggoner Estate


Dear Honorable Velva L. Price:


         The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returning
the following original exhibits:

         2 boxes of administrative record.




                                                       Very truly yours,




                                                      Jeffrey D. Kyle, Clerk


                                                         «tad in The District Court
                                                          °'Trav,s County, re™*
                                                             MAR 12 2015
                                                       At                      4#C^